DETAILED ACTION
This action is in response to Applicant’s submission dated November 16, 2020; in which Applicant provided a species for search purposes only, without traverse, and amended claim 55.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The references contained in the IDS dated December 30, 2020 are made of record.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 42, 48, 51, 54-57, 80, and 82 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chrovian, et al, WO 2018/067786.  Chrovian, et al. teaches substituted 1H-Imidazo[4,5-b]pyridine-2(3H)-ones and their use as GLUN2B receptor modulators, which include instant compounds.  Specifically, the compounds with the structure: 
    PNG
    media_image1.png
    191
    331
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    158
    365
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    160
    359
    media_image3.png
    Greyscale
of the reference anticipates the aforementioned claims where A is phenyl substituted with R3 which is C1alkyl trisubstituted with halo (fluoro), M is N(R2c) which is H or methyl, X is CR’, Y is CR’, both R’ is hydrogen, Z is N, and R1 alkyl (ethylene or methylene) substituted with 4-membered heterocyclyl or 6-membered .  

Claims 42, 48, 51, and 54-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodland, et al, Discovery of Inhibitors of Trypanosoma brucei by Phenotypic Screening of a Focused Protein Kinase Library, ChemMedChem, 10(11), 1809-1820 (2015).  Woodland, et al. teaches substituted 1H-Imidazo[4,5-b]pyridine-2(3H)-ones and their use as GLUN2B receptor modulators, which include instant compounds.  Specifically, the compounds with the structure: 
    PNG
    media_image4.png
    169
    339
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    174
    306
    media_image5.png
    Greyscale
 of the reference anticipates the aforementioned claims where A is phenyl substituted with R3 which is C1alkyl trisubstituted with halo (fluoro), M is N(R2c) which is H, X is N, Y is CR’, R’ is hydrogen, Z is N, and R1 alkyl (propylene) substituted with –ORc which is methyl.  The references compounds exhibit the same activity as the compounds of the instant claims.  

s 42-44, 48, 51, 54-57, 60-61, 65-66, and 68-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukaya, et al, Identification of a Novel Benzoxazolone Derivative as a Selective, Orally Active 18 kDa Translocator Protein (TSPO) Ligand, J. of Med. Chem., 56, 8191-8195 (2013).  Fukaya, et al. teaches substituted 1H-Imidazo[4,5-b]pyridine-2(3H)-ones and their use as GLUN2B receptor modulators, which include instant compounds.  Specifically, the compounds with the structure: 
    PNG
    media_image6.png
    132
    367
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    130
    317
    media_image7.png
    Greyscale
of the reference anticipates the aforementioned claims where A is phenyl substituted with R3 which is C1alkyl trisubstituted with halo (fluoro), M is O, X is CR’, Y is CR’, Z is CR’, all three R’ are hydrogen, and R1 alkyl disubstituted with oxo and –ORc which is alkyl or hydrogen.  The references compounds exhibit the same activity as the compounds of the instant claims.  


Claim Objections
 	Claim 79 is objected to as being dependent upon rejected independent claim 42, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932